*544MEMO OPINION
PER CURIAM:
Original proceeding.
In this cause petitioner, appearing pro se, seeks a writ of mandate to be directed to the respondent Board of Pardons, contending that he was granted a parole to Miles City, Mom tana, and that the parole plan was thereafter turned down by the Board.
The exhibits attached to the petition indicate that petitioner has work recommendations but the statement by the Board that both the job offer and the residence for a period of three weeks would not be adequate is also apparent. The Board advised petitioner that he could reapply later and suggested that he submit another parole plan, which indicates a desire to be of assistance to petitioner.
Since no cause appears for the issuance of any writ the petition is denied and the proceeding dismissed.